DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16, 17, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “configured to” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 7-20 recites “a determining unit” configured to determine…”, “an allocation unit …configured to … allocate”, and “a division unit configured to perform..division…” which invoke claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph.  The limitations both pass the “three prong test” as described above: 
(A) “determining unit”, allocation unit”, and “division unit” – means or generic placeholder equivalent;
(B) “determining”, “allocating”, and “performing” – functional language;
(C) “determining”, “allocating”, and “dividing” do not modify their respective means with sufficient structure, material, or acts for performing the claimed functions.
Applicants’ Specification paragraph 210 and on, provides for the “FIG. 2. For example, functions of the determining unit 1202, the division unit 1204, and the allocation unit 1206 in the network device 1200 may be implemented by the network division module 260 in the network element 200.”, and in paragraph 212, “An embodiment of this application further provides a computer storage medium, configured to store a computer software instruction used by the network device shown in FIG. 12 or FIG. 13”.  
While the applicants' Specification suggests implementation in hardware (network device), the units found in these limitations appear to be only supported by software alone and therefore lack supporting structure.



Claim Rejections - 35 USC § 112
Regarding claims 7-20, claim limitations “a determining unit” configured to determine…”, “an allocation unit …configured to … allocate”, and “a division unit configured to perform ... division…”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claim 18-20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites the limitation “means for” that is purely software per ser. The claim as directed to software per se is not statutory because it does not fall in any statutory categories of invention (i.e., Machine, Manufacture, Composition of Mater, and Process). Claims 18-20 are drawn to software pe se based on the above claim interpretation of the “units” under 112/f.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 20160057629 A1) in view of Farkas (US 20150207671 A1)
Regarding Claim 1

Dong teaches:

A method for obtaining an interior gateway protocol (IGP) domain through division in a network (¶27 dividing an IP RAN network into a plurality of IGP areas (IGP domains), ¶38 A network topology structure may be a configuration of ASG nodes 302A-302J, CSG nodes 304A-304AA, and CSG links that is suitable for partitioning an IP RAN network), 

wherein the network comprises an access site link and a non-access site link (¶28 fig. 3 The network 100 may comprise a plurality of central office (CO) nodes 102A-102D, a plurality of ASG nodes 103A-103E, and a plurality of CSG nodes 104A-104Z, An access ring may comprise two or more ASG nodes 103A-103E and one or more CSG nodes 104A-104Z (access site link),  ¶40 A CSG chain 312B may comprise a head node CSG node 304D and CSG nodes 304E-304H. The CSG head node may be connected to one or more additional network topology structures (non-access site link))

the access site link comprises a link between access site devices and a link between an access site device and an aggregation site device (¶28 fig. 3 The network 100 may comprise a plurality of central office (CO) nodes 102A-102D, a plurality of ASG nodes 103A-103E, and a plurality of CSG nodes 104A-104Z, An access ring (access site link) may comprise two or more ASG nodes 103A-103E and one or more CSG nodes 104A-104Z), 


the non-access site link comprises a link other than the access site link in the network (fig. 3 ¶40 A CSG chain 312B (non-access site link) may comprise a head node CSG node 304D and CSG nodes 304E-304H. The CSG head node may be connected to one or more additional network topology structures (non-access site link)), and 

wherein the access site subgraph is one or more connection diagrams formed after the non-access site link is removed from the network topology (¶48 A ring formed between the directional CSG links of adjacent network nodes may have a distance of two CSG links (non-access site links) and may be removed from a ring set, ¶58 The number of network nodes in the resulting partitions may be determined following a dynamic weight minimum k-cut. Duplicate network nodes and/or CSG shared links with the partitions may be removed, ); and 

obtaining an IGP domain through division based on a link in the changed access site subgraph (¶58 A dynamic weight minimum k-cut may be repeated, as necessary, to meet one or more IGP requirements (obtaining the IGP domain based on the division in ¶27 and removing some CGS nodes)).

Dong does not teach:

the method comprises: determining, by a network device, a changed access site subgraph based on a change of a network topology of the network,

Farkas teaches:

the method comprises: determining, by a network device, a changed access site subgraph based on a change of a network topology of the network (¶113 a PCE determining a topology change of the network, The topology change may be due to a link outage such as outage 66 as illustrated in FIG. 10, a node down, a node addition, or any other conditions impacting topology of the network. Once the topology change is determined),


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in light of Farkas in order to improve the robustness of the data network, by building a redundancy in path selection, i.e., at a given node, if one path fails, another path can be used to route traffic (Farkas ¶3).

Regarding Claim 3
Dong-Farkas teaches:

The method according to claim 1.

Dong teaches:

The method according to claim 1, wherein the obtaining of the IGP domain through division based on a link in the changed access site subgraph comprises: searching the changed access site subgraph for a valid access ring and a chain that does not belong to any access ring (¶27 Dividing an IP RAN network into IGP areas may comprise finding valid rings, finding valid chains, finding ring clusters, dividing ring clusters that exceed a predetermined number of network nodes, forming coarse IGP areas, and globally optimizing the IGP areas, ¶46 an undirected graph representation of an IP RAN network to a directed graph representation, implementing one or more ring search algorithms, and filtering the directed graph representation. An undirected graph representation may comprise a plurality of CSG links (e.g., CSG link as described in FIG. 3) that connect a plurality of adjacent network nodes  but the CSG links may not indicate the data traffic flow directions among the network nodes (a chain that does not belong to any access ring)) , 

wherein the access ring is a path whose start point and end point in the access site subgraph are both an aggregation site device, the valid access ring is an access ring whose link quantity or node quantity does not exceed a limited threshold N of the IGP domain, and N is an integer greater than 1 (¶27 The ring clusters may be partitioned such that a total number of network nodes in an IGP area may be less than an IGP node threshold requirement. The total number of ASG nodes may be more than an ASG node threshold requirement. The IGP areas may be formed coarsely by dividing the IP RAN network and attempting to minimize the number of links shared between IGP areas.; 

allocating a link in the valid access ring to an atomic domain based on a ring in which the link is located (¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3) and to generate a chain set. A chain set may comprise a list of one or more chains. Chain search 700 may comprise identifying network nodes (e.g., ASG nodes 702A and 702B and/or CSG nodes 704A-704H) and/or CSG links outside of a ring set (atomic domain), identifying head nodes, and identifying chains); 

allocating a link in the chain that does not belong to any access ring, to an atomic domain based on a chain in which the link is located (¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3) and to generate a chain set (allocating a link in the chain that does not belong to any access ring). A chain set may comprise a list of one or more chains. Chain search 700 may comprise identifying network nodes (e.g., ASG nodes 702A and 702B and/or CSG nodes 704A-704H) and/or CSG links outside of a ring set (atomic domain), identifying head nodes, and identifying chains); and 

obtaining the IGP domain based on the atomic domain, wherein the atomic domain is a minimum unit for forming an IGP domain (¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3) and to generate a chain set (allocating a link in the chain that does not belong to any access ring). A chain set may comprise a list of one or more chains. Chain search 700 may comprise identifying network nodes (e.g., ASG nodes 702A and 702B and/or CSG nodes 704A-704H) and/or CSG links outside of a ring set (atomic domain), identifying head nodes, and identifying chains).

Regarding Claim 4
Dong-Farkas teaches:

The method according to claim 3.

Dong teaches:
The method according to claim 3, wherein the allocating of the link in the valid access ring to an atomic domain based on a ring in which the link is located comprises: 

obtaining a union set of links in all valid access rings in the changed access site subgraph, and traversing the links in the union set (¶51 algorithm that traverses and/or searches a tree or graph data structure ¶62 may select an IGP area and may swap (traversing the link in the union set) one or more zone elements (obtained set of links in all valid access rings) if both IGP areas meet the IGP node requirement (because they meet the requirements) and the ASG node requirement and the total weight of the internal edges in both IGP areas may be reduced, zone elements may be swapped ¶65 method 1500 may swap the first zone element and the second zone element. The first zone element may be moved from the first IGP area to the second IGP area and the second zone element may be moved from the second IGP area to the first IGP area.); and 

if the link does not belong to any atomic domain, calculating, by using a pre-constructed evaluation function, a valid access ring comprising the link, selecting, as an atomic domain based on a calculation result of the evaluation function, one valid access ring comprising the link, and adding the atomic domain to an atomic domain set; 

or if the link has been added to at least one atomic domain, continuing to traverse a next link until the atomic domain set comprises all the links in the union set, wherein the atomic domain set is a set of atomic domains (¶53 At step 902, method 900 may find a minimum ring set (MRS) (also mapped as the atomic domain) ¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3, a single CSG links outside of a ring set (atomic domain), 

¶51 algorithm that traverses and/or searches a tree or graph data structure. A depth-first search may be performed at the head node (e.g., CSG node 704D) to determine the networks nodes (e.g., CSG nodes 704D-704H) and/or the CSG links (e.g., CSG links 708F-708J) associated with a chain 710 (these chains (several of them) are not attached to AGS, and are therefore a set of atomic domains, Smallest sets of CGS nodes not attached to an AGS)



Regarding Claim 5
Dong-Farkas teaches:

The method according to claim 4.

Dong teaches:
The method according to claim 4, wherein the selecting, as an atomic domain based on a calculation result of the evaluation function, of one valid access ring comprising the link, and adding the atomic domain to an atomic domain set comprises: selecting, as the atomic domain based on the calculation result of the evaluation function, a valid access ring that has a minimum or maximum value of the evaluation function and adding the atomic domain to the atomic domain set (¶54 MRS method 1000 may select a ring combination from a ring set (e.g., a ring set as described in FIG. 6) associated with a ring cluster, A ring combination may comprise one or more rings from a ring set (combination of an atomic domain to the set of atomic domains) ¶55 A selected ring combination may not be a superset of an existing MRS (atomic domain), ¶45 At step 502, method 500 may find one or more valid rings (e.g., a ring as described in FIG. 3), ¶70 combinations for the IGP areas, ¶51 algorithm that traverses and/or searches a tree or graph data structure (a valid access ring that has a minimum or maximum value of the evaluation function) A depth-first search may be performed at the head node (e.g., CSG node 704D) to determine the networks nodes (e.g., CSG nodes 704D-704H) and/or the CSG links (e.g., CSG links 708F-708J) associated with a chain 710). 

Regarding Claim 6
Dong-Farkas teaches:

The method according to claim 4.

Dong teaches:
The method according to claim 4, further comprising: constructing or adjusting the evaluation function in advance based on a division requirement of a user (¶57 using a minimum k-cut algorithm. A minimum k-cut algorithm may be a combinatorial optimization problem that finds a set of edges (e.g., weighted edges) whose removal may partition the graph into k-connected components ¶59 a network operator (user) may establish one or more IGP requirements that comprises a first node threshold requirement that each IGP area comprises up to about a node threshold M number of network nodes (e.g., CSG nodes and ASG nodes) or fewer (division requirement of a user)) 

Regarding Claim 7
Dong teaches:

An apparatus for obtaining an interior gateway protocol (IGP) domain through division in a network (¶27 dividing an IP RAN network into a plurality of IGP areas (IGP domains), ¶38 A network topology structure may be a configuration of ASG nodes 302A-302J, CSG nodes 304A-304AA, and CSG links that is suitable for partitioning an IP RAN network), 

wherein the network comprises an access site link and a non-access site link (¶28 fig. 3 The network 100 may comprise a plurality of central office (CO) nodes 102A-102D, a plurality of ASG nodes 103A-103E, and a plurality of CSG nodes 104A-104Z, An access ring may comprise two or more ASG nodes 103A-103E and one or more CSG nodes 104A-104Z (access site link),  ¶40 A CSG chain 312B may comprise a head node CSG node 304D and CSG nodes 304E-304H. The CSG head node may be connected to one or more additional network topology structures (non-access site link)), 

the access site link comprises a link between access site devices and a link between an access site device and an aggregation site device (¶28 fig. 3 The network 100 may comprise a plurality of central office (CO) nodes 102A-102D, a plurality of ASG nodes 103A-103E, and a plurality of CSG nodes 104A-104Z, An access ring (access site link) may comprise two or more ASG nodes 103A-103E and one or more CSG nodes 104A-104Z), 

the non-access site link comprises a link other than the access site link in the network (fig. 3 ¶40 A CSG chain 312B (non-access site link) may comprise a head node CSG node 304D and CSG nodes 304E-304H. The CSG head node may be connected to one or more additional network topology structures (non-access site link)), and 

wherein the access site subgraph is one or more connection diagrams formed after the non-access site link is removed from a network topology (¶48 A ring formed between the directional CSG links of adjacent network nodes may have a distance of two CSG links (non-access site links) and may be removed from a ring set, ¶58 The number of network nodes in the resulting partitions may be determined following a dynamic weight minimum k-cut. Duplicate network nodes and/or CSG shared links with the partitions may be removed);  

a division unit configured to perform IGP domain division based on a link in the changed access site subgraph (¶58 A dynamic weight minimum k-cut may be repeated, as necessary, to meet one or more IGP requirements (obtaining the IGP domain based on the division in ¶27 and removing some CGS nodes)).

Dong does not teach:

the apparatus comprises: a determining unit configured to determine a changed access site subgraph, 

Farkas teaches:

the apparatus comprises: a determining unit configured to determine a changed access site subgraph (¶113 a PCE determining a topology change of the network, The topology change may be due to a link outage such as outage 66 as illustrated in FIG. 10, a node down, a node addition, or any other conditions impacting topology of the network. Once the topology change is determined),


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in light of Farkas in order to improve the robustness of the data network, by building a redundancy in path selection, i.e., at a given node, if one path fails, another path can be used to route traffic (Farkas ¶3).

 


Regarding Claim 9
Dong-Farkas teaches:

The apparatus according to claim 8.

Dong teaches:

The apparatus according to claim 8, wherein the aggregation site device is an aggregation site gateway (ASG) (¶6 an IGP area and an aggregation site gateway (ASG) node)), and 

the division unit is further configured to: search the changed access site subgraph for a valid access ring and a chain that does not belong to any access ring (¶27 Dividing an IP RAN network into IGP areas may comprise finding valid rings, finding valid chains, finding ring clusters, dividing ring clusters that exceed a predetermined number of network nodes, forming coarse IGP areas, and globally optimizing the IGP areas ¶46 an undirected graph representation of an IP RAN network to a directed graph representation, implementing one or more ring search algorithms, and filtering the directed graph representation. An undirected graph representation may comprise a plurality of CSG links (e.g., CSG link as described in FIG. 3) that connect a plurality of adjacent network nodes  but the CSG links may not indicate the data traffic flow directions among the network nodes (a chain that does not belong to any access ring)); 

allocate a link in the valid access ring to an atomic domain based on a ring in which the link is located (¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3) and to generate a chain set. A chain set may comprise a list of one or more chains. Chain search 700 may comprise identifying network nodes (e.g., ASG nodes 702A and 702B and/or CSG nodes 704A-704H) and/or CSG links outside of a ring set (atomic domain), identifying head nodes, and identifying chains); 

allocate a link in the chain that does not belong to any access ring, to an atomic domain based on a chain in which the link is located, wherein the access ring is a path whose start point and end point are both an ASG, the valid access ring is an access ring whose link quantity does not exceed a limited threshold N of the IGP domain, and N is an integer greater than 1 (¶27 The ring clusters may be partitioned such that a total number of network nodes in an IGP area may be less than an IGP node threshold requirement. The total number of ASG nodes may be more than an ASG node threshold requirement. The IGP areas may be formed coarsely by dividing the IP RAN network and attempting to minimize the number of links shared between IGP areas); and 

obtain the IGP domain based on the atomic domain, wherein the atomic domain is a minimum unit for forming an IGP domain (¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3) and to generate a chain set (allocating a link in the chain that does not belong to any access ring). A chain set may comprise a list of one or more chains. Chain search 700 may comprise identifying network nodes (e.g., ASG nodes 702A and 702B and/or CSG nodes 704A-704H) and/or CSG links outside of a ring set (atomic domain), identifying head nodes, and identifying chains).

Regarding Claim 10
Dong-Farkas teaches:

The apparatus according to claim 9.

Dong teaches:

The apparatus according to claim 9, wherein the division unit is further configured to obtain a union set of links in all valid access rings in the changed access site subgraph, and traverse the links in the union set (¶51 algorithm that traverses and/or searches a tree or graph data structure ¶62 may select an IGP area and may swap (traversing the link in the union set) one or more zone elements (obtained set of links in all valid access rings) if both IGP areas meet the IGP node requirement (because they meet the requirements) and the ASG node requirement and the total weight of the internal edges in both IGP areas may be reduced, zone elements may be swapped ¶65 method 1500 may swap the first zone element and the second zone element. The first zone element may be moved from the first IGP area to the second IGP area and the second zone element may be moved from the second IGP area to the first IGP area); and 

if the link does not belong to any atomic domain, calculate, by using a pre-constructed evaluation function, a valid access ring comprising the link, select, as an atomic domain based on a calculation result of the evaluation function, one valid access ring comprising the link, and add the atomic domain to an atomic domain set;

or 


if the link has been added to at least one atomic domain, continue to traverse a next link until the atomic domain set comprises all the links in the union set, wherein the atomic domain set is a set of atomic domains (¶53 At step 902, method 900 may find a minimum ring set (MRS) (also mapped as the atomic domain) ¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3, a single CSG links outside of a ring set (atomic domain), 

¶51 algorithm that traverses and/or searches a tree or graph data structure. A depth-first search may be performed at the head node (e.g., CSG node 704D) to determine the networks nodes (e.g., CSG nodes 704D-704H) and/or the CSG links (e.g., CSG links 708F-708J) associated with a chain 710 (these chains (several of them) are not attached to AGS, and are therefore a set of atomic domains, Smallest sets of CGS nodes not attached to an AGS)
.

Regarding Claim 11
Dong-Farkas teaches:

The apparatus according to claim 10.

Dong teaches:

The apparatus according to claim 10, wherein the division unit is further configured to select, as the atomic domain based on the calculation result of the evaluation function, a valid access ring that has a minimum or maximum value of the evaluation function, and add the atomic domain to the atomic domain set (¶54 MRS method 1000 may select a ring combination from a ring set (e.g., a ring set as described in FIG. 6) associated with a ring cluster, A ring combination may comprise one or more rings from a ring set (combination of an atomic domain to the set of atomic domains) ¶55 A selected ring combination may not be a superset of an existing MRS (atomic domain), ¶45 At step 502, method 500 may find one or more valid rings (e.g., a ring as described in FIG. 3), ¶70 combinations for the IGP areas, ¶51 algorithm that traverses and/or searches a tree or graph data structure (a valid access ring that has a minimum or maximum value of the evaluation function) A depth-first search may be performed at the head node (e.g., CSG node 704D) to determine the networks nodes (e.g., CSG nodes 704D-704H) and/or the CSG links (e.g., CSG links 708F-708J) associated with a chain 710).

Regarding Claim 12
Dong-Farkas teaches:

The apparatus according to claim 10.

Dong teaches:

The apparatus according to claim 10, wherein if the chain that does not belong to any access ring is an aggregation site device chain, and the aggregation site device chain is a chain comprising an aggregation site device, the division unit is further configured to directly use the ASG chain as an atomic domain (¶49 A chain search 700 may be implemented to locate one or more chains (e.g., a chain as described in FIG. 3) and to generate a chain set (allocating a link in the chain that does not belong to any access ring). A chain set may comprise a list of one or more chains. Chain search 700 may comprise identifying network nodes (e.g., ASG nodes 702A and 702B and/or CSG nodes 704A-704H) and/or CSG links outside of a ring set (atomic domain), identifying head nodes, and identifying chains).

Regarding Claim 13
Dong-Farkas teaches:

The apparatus according to claim 12.

Dong teaches:

The apparatus according to claim 12, wherein if the chain that does not belong to any access ring is an access site device chain, and the access site device chain is a chain that does not comprise an aggregation site device, the division unit is further configured to search the atomic domain set for a valid access ring intersected with the access site device chain; and if the valid access ring intersected with the access site device chain is found, and a total quantity of links of the found valid access ring and the access site device chain does not exceed a link threshold N of the IGP domain, form the atomic domain by using the access site device chain and the found valid access ring; or if no valid access ring intersected with the access site device chain is found, 

or

a total quantity of links of the found valid access ring and the access site device chain exceeds a link threshold N of the IGP domain, form the atomic domain by using the access site device chain and a path from a head node of the access site device chain to a nearest ASG through the access site link, wherein N is an integer greater than 1 (¶27 ASG nodes and cell site gateway (CSG) nodes in an area may be as close as possible on an aggregation ring and/or an access ring. An IGP area may comprise two ASG nodes that are closest to a particular CSG node, ¶53 Method 900 may be implemented to divide one or more ring clusters that exceed a node threshold (e.g., a node threshold M) number of nodes, At step 902, method 900 may find a minimum ring set (MRS) (to form atomic domain)).

Regarding Claim 14
Dong-Farkas teaches:

The apparatus according to claim 10.

Dong teaches:

The apparatus according to claim 10, wherein the division unit is further configured to: based on a requirement for the IGP domain division, use one atomic domain as one IGP domain, or 

combine, to one IGP domain, at least two atomic domains whose total quantity of links does not exceed the link threshold N (¶57 using a minimum k-cut algorithm. A minimum k-cut algorithm may be a combinatorial optimization problem that finds a set of edges (e.g., weighted edges) whose removal may partition the graph into k-connected components ¶59 a network operator (user) may establish one or more IGP requirements that comprises a first node threshold requirement that each IGP area comprises up to about a node threshold M number of network nodes (e.g., CSG nodes and ASG nodes) or fewer (division requirement of a user)).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dong-Farkas as applied to claim 1 above, and further in view of Padhye (US 20180337830 A1).

Regarding Claim 2
Dong-Farkas teaches:

The method according to claim 1.

Farkas teaches:

The method according to claim 1, wherein the determining, by a network device, of the changed access site subgraph based on a change of a network topology of the network comprises: determining, by the network device, a changed access site device based on the change of the network topology (¶113 a PCE determining a topology change of the network, The topology change may be due to a link outage such as outage 66 as illustrated in FIG. 10, a node down, a node addition, or any other conditions impacting topology of the network. Once the topology change is determined) ; and 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in light of Farkas in order to improve the robustness of the data network, by building a redundancy in path selection, i.e., at a given node, if one path fails, another path can be used to route traffic (Farkas ¶3).


Dong-Farkas does not teach:

obtaining an access site subgraph in which the changed access site device is located, and determining, as the changed access site subgraph, the access site subgraph in which the changed access site device is located.

Padhye teaches:

obtaining an access site subgraph in which the changed access site device is located, and determining, as the changed access site subgraph, the access site subgraph in which the changed access site device is located (¶29 topology of the overlay network ¶63  a breadth-first search (BFS) on a directional graph (searching for a location access site subgrapgh), which is constructed by replacing the links in the topology (updating the topology) with directional child-to-parent edges (with the new subgraph), ¶64 link state routing protocol and is widely used in large scale networks as interior gateway protocol (IGP))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong-Farkas in light of Padhye in order to provide network emulation allow users to define network topologies and capacities (Padhye ¶1)

Regarding Claim 8

Dong-Farkas teaches:

The apparatus according to claim 7.

Dong teaches:

The apparatus according to claim 7, wherein when the access site device is a cell site gateway (CSG) (¶27 ASG nodes and cell site gateway (CSG) ¶28 a plurality of ASG nodes 103A-103E, and a plurality of CSG nodes 104A-104Z), 

Farkas teaches:

the determining unit is configured to: determine a changed CSG node based on a change of the network topology of the network (¶113 a PCE determining a topology change of the network, The topology change may be due to a link outage such as outage 66 as illustrated in FIG. 10, a node down, a node addition, or any other conditions impacting topology of the network. Once the topology change is determined) ; and 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in light of Farkas in order to improve the robustness of the data network, by building a redundancy in path selection, i.e., at a given node, if one path fails, another path can be used to route traffic (Farkas ¶3).

Dong-Farkas does not teach:
 

obtain an access site subgraph in which the changed CSG is located; and 


determine, as the changed access site subgraph, the access site subgraph in which the changed CSG node is located.

Padhye teaches:
 

obtain an access site subgraph in which the changed CSG is located ¶63  a breadth-first search (BFS) on a directional graph (searching for a location access site subgrapgh), which is constructed by replacing the links in the topology (updating the topology) with directional child-to-parent edges (with the new subgraph), ¶64 link state routing protocol and is widely used in large scale networks as interior gateway protocol (IGP))); and 


determine, as the changed access site subgraph, the access site subgraph in which the changed CSG node is located (¶29 topology of the overlay network ¶63  a breadth-first search (BFS) on a directional graph (searching for a location access site subgrapgh), which is constructed by replacing the links in the topology (updating the topology) with directional child-to-parent edges (with the new subgraph), ¶64 link state routing protocol and is widely used in large scale networks as interior gateway protocol (IGP))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong-Farkas in light of Padhye in order to provide network emulation allow users to define network topologies and capacities (Padhye ¶1)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dong-Farkas as applied to claim 7 above, and further in view of Filsfils (US 20140126355 A1).


Regarding Claim 15
Dong-Farkas does not teach:

The apparatus according to claim 7, further comprising: an allocation unit configured to: after the division unit performs the IGP domain division, allocate a domain number to a new IGP domain obtained through division, wherein the allocating a domain number to a new IGP domain obtained through division comprises: for an IGP domain that comprises a link carrying a historical domain number, preferentially using the historical domain number in the new IGP domain obtained through division as an idle number for reallocation ; or, 

for an IGP domain that does not comprise a link carrying a historical domain number, directly allocating a new domain number to the IGP domain

Filsfils teaches:

The apparatus according to claim 7, further comprising: an allocation unit configured to: after the division unit performs the IGP domain division, allocate a domain number to a new IGP domain obtained through division (¶57 Memory 308 of FIG. 3 may also contain SRG ID extension process 318 (allocation unit). Process 318 contains computer executable instructions that when executed by processor 306 are operable to form an extended SRG including a domain identifier). 

wherein the allocating a domain number to a new IGP domain obtained through division comprises: for an IGP domain that comprises a link carrying a historical domain number, preferentially using the historical domain number in the new IGP domain obtained through division as an idle number for reallocation ; 

or, 

for an IGP domain that does not comprise a link carrying a historical domain number, directly allocating a new domain number to the IGP domain (¶57 If a domain identifier is not found (does not comprise a historical domain number), the processor obtains a domain identifier for the SRG identifier (box 530). If the domain identifier is publicly available, it may be obtained either automatically or manually by methods apparent to one of ordinary skill in the art in light of the present disclosure. If the domain identifier is not publicly available, the processor may instead assign a domain identifier to the SRG identifier for use by the local domain).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong-Farkas in light of Filsfils in order to provide control and optimization of information routing in the network in relation to a routing domain identifier and ensuring that the identifiers assigned by the identified routing domain are sufficiently unique (Filsfils ¶19).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445